Order entered February 20, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00170-CV

                    BAXTER BAILEY & ASSOCIATES, INC., Appellant

                                             V.

                                     TTS, LLC, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-04029-2012

                                          ORDER
       We GRANT appellant’s February 11, 2014 motion for an extension of time to file a

notice of appeal.    The notice of appeal filed on February 11, 2014 is deemed timely for

jurisdictional purposes.


                                                    /s/   ADA BROWN
                                                          JUSTICE